Citation Nr: 9927200	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.
The appeal was remanded in August 1995 and February 1997.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is well grounded and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed noncombat stressors.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5106, 
5107(a) (West 1991); 38 C.F.R. §§ 3.304(f), 4.125, 4.126 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an inservice stressor, which 
in a PTSD case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran's service 
medical and personnel records have been obtained and 
responses have been received from the United States Army 
Criminal Investigation Command and the United States Armed 
Services Center for Research of Unit Records.  Private and VA 
treatment records have been obtained and the veteran has been 
afforded a personal hearing.  Attempts have been made to 
obtain indicated evidence as well as statements and the 
veteran has been informed with respect to the ongoing 
development with regard to his claim.  In view of the above, 
the Board concludes that the RO has fulfilled VA's duty to 
advise the veteran of any evidence necessary to complete his 
application for service connection.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995); 38 U.S.C.A. § 5103(a).  The 
Board also finds that no further action by VA is required to 
comply with its duty to assist under 38 U.S.C.A. §§ 5107(a) 
and 5106.

The record includes the report of a December 1991 private 
psychological assessment.  This report diagnoses PTSD 
secondary to situations where the veteran's life was 
threatened because of racial tensions within the military 
where he was stationed.  The report reflects that the veteran 
reported four altercations in which he could have lost his 
life due to threats by white supremacist U. S. Army soldier 
groups.  The record also contains diagnoses of PTSD by 
history as well as the report of a March 1996 VA psychiatric 
examination that reflects diagnoses including rule out PTSD.

It is neither asserted nor shown that the veteran engaged in 
combat with the enemy during his active service.  In the 
absence of any evidence or assertion that the veteran 
directly participated in action against an enemy, the Board 
finds that he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.
In statements and testimony offered at a personal hearing in 
September 1993 the veteran has reported incidents that 
occurred while he was stationed in Germany and assigned to 
either Company A or B of the Second Battalion, 15th Infantry.  
The veteran has indicated that while with Company A an 
incident occurred in which a white individual pulled a 
bayonet on him and another incident occurred in which there 
was an attempt to accomplish a "bed check" on the veteran.  
In the asserted "bed check" incident an attempt was made to 
beat the veteran while he was in bed.  Prior to the bed check 
incident an individual by the name of Johannes, a roommate of 
an individual by the name of Taylor, warned him of the 
pending bed check.  The veteran was subsequently transferred 
to Bravo Company.  After being transferred some of his 
service comrades awakened him during the night and advised 
him that there was a Ku Klux Klan gathering nearby.  He and 
his friends observed individuals in a United States Army 
firehouse holding a ritual and burning a cross in the middle 
of the firehouse.  In another incident, in an enlisted 
members' club, an individual threatened the veteran with a 
knife, to which the veteran responded by pulling a straight 
razor.  He was prosecuted but the other individual, a white 
person, was not.  A subsequent incident occurred when the 
veteran was accompanying several white friends and they 
entered a bar in which a fight broke out with other white 
individuals because of his presence.  The veteran has 
submitted an article regarding racial tension that was 
occurring in Germany, with respect to service members.

The veteran has indicated that the individual named Taylor 
subsequently killed Johannes.  The veteran has neither 
asserted nor is it shown that he was present at the time of 
this killing.  A review of the evidence of record relating to 
this homicide indicates that it is not related to any of the 
incidents reported by the veteran.

A review of statements and testimony relating to the 
veteran's discharge from service reflects that when the 
veteran first arrived at Company A he was promoted to E-4.  
He was subsequently demoted to E-3 and his transfer to 
Company B was for the purpose of rehabilitation.  None of the 
testimony or statements provides any support or verification 
for any of the incidents reported by the veteran, but rather 
address the veteran's inappropriate conduct.  When the 
veteran was offered the opportunity to testify he stated that 
"I know I have done wrong and have received many Article's 
15."  (sic).  The record does reflect that the veteran was 
convicted of carrying a concealed weapon, a straight razor, 
but there is no evidence in the record that verifies or 
supports any of the incidents reported by the veteran, 
including the bayonet incident, the bed check incident, the 
burning cross incident, being threatened with a knife, or 
being involved in any altercation.  Rather, the service 
personnel records reflect that the veteran was initially 
promoted after entering Company A, but his problems occurred 
after his behavior deteriorated.  On the basis of the above, 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim that he was subjected to life-
threatening incidents during his service.

Since the Board has found that none of the claimed noncombat 
stressors can be verified by credible supporting evidence, 
the veteran's claim for service connection does not meet the 
requirements of 38 C.F.R. § 3.304(f), and must be denied.

The Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In Cohen, at 139, it was held that the 
regulatory changes referenced above adopted the criteria 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD.  These 
criteria subjectively look to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone."  
Cohen, at 140-144, citing Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); 38 C.F.R. §§ 4.125, 4.126; DSM, Third Edition, 
Revised, 1987 (DSM-III-R).  No supplemental statement of the 
case (SSOC) or other communication from the RO has notified 
the veteran or his representative of these regulatory 
amendments.

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In doing so, it must apply the binding precedent 
opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992); 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion 
observes that whether the Board is required to remand a case 
"to cure a deficiency in the statement of the case" depends 
"on the circumstances of the individual case."  VAOPGCPREC 
16-92, para. 19.  If the Board can fairly conclude that the 
veteran has not been prejudiced by omission from the SSOC of 
a pertinent regulatory citation, it may properly render a 
decision.  Bernard at 394, citing VAOPGCPREC 6-92; 
38 U.S.C.A. § 7261(b); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application of the recently adopted DSM-IV criteria.  
Accordingly, the Board finds that its rendering of a decision 
on this issue will not prejudice the veteran, and there is no 
requirement to remand this case to the RO for additional 
consideration.


ORDER

Service connection for PTSD is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

